per curiam :
En nueve ocasiones, a lo largo de un período de cinco años, una corporación demandada mediante un recurso u otro ha impedido la toma de deposición de su presidente. La situación sólo puede calificarse como simple anacronismo. Nos pareció que había calado ya el claro mensaje de este Tribunal condenando toda resistencia sutil o abierta al franco descubrimiento de prueba. Es parte de la obligación de jueces y abogados abandonar toda práctica que con el tiempo *681impuso 'a nuestro sistema de justicia fama de exasperante len-titud. La Reforma no ha de quedarse en los tomos de leyes. Hay el firme propósito de insuflarle la energía necesaria para terminar con hábitos y recursos que dañan el concepto cabal de lo justo.
Contra la negativa del tribunal de instancia a imponer san-ciones a la demandada, expedimos orden para mostrar causa por la que no debamos imponerlas nosotros, comprendiendo- la alternativa de desestimación de alegaciones. El silencio de la demandada despeja el camino para acción correctiva.

Se expedirá el auto de certiorari, se anularán las actua-ciones de la sala de instancia rehusando imponer sanciones y se condenará a la demandada “The Anderson Corporation,> a pagar a la demandante-recurrente Girard Industries Corp., mil dólares ($1,000.00) por concepto de honorarios de abogado, pago que deberá hacer efectivo dentro de cinco días de reci-bido el mandato como condición previa para mantener sus alegaciones en el pleito.


Se remitirá el caso a la sala de origen para continuación de procedimientos consistentes con esta opinión.